Citation Nr: 0202978
Decision Date: 04/02/02	Archive Date: 05/09/02

DOCKET NO. 98-19 680               DATE 

On appeal from the Department of Veterans Affairs Regional Office
in Winston-Salem, North Carolina

THE ISSUE

What evaluation is warranted for post-traumatic stress disorder
(PTSD), from April 29, 1998?

REPRESENTATION 

Appellant represented by: North Carolina Division of Veterans
Affairs

ATTORNEY FOR THE BOARD 

M. L. Wright, Counsel 

INTRODUCTION 

The veteran had active service from September 1950 to April 1952. 

This appeal arises from an October 1998 rating decision of the
Winston-Salem, Regional Office (RO) which granted service
connection for post-traumatic stress disorder, and assigned a 30
percent rating from April 29, 1998. The veteran appealed.

The case was remanded by the Board of Veterans' Appeals (Board) in
October 1999 for development of the record. The case has now
returned for appellate consideration.

On appeal, the representative appears to raise the issue of
entitlement to an earlier effective date for a grant of entitlement
to service connection for PTSD. Additionally, the veteran appears
to raise the issue of entitlement to service connection for a
hearing loss. These issues, however, are not currently developed or
certified for appellate review. Accordingly, they are referred to
the RO for appropriate action.

FINDINGS OF FACT

1. All evidence required for an equitable determination of the
evaluation of the veteran's service-connected PTSD has been
obtained.

2. For the period from April 29, 1998, to the present time, the
evidence indicates that PTSD has been characterized by reduced
reliability and productivity with difficulty in establishing and
maintaining effective work and social relationships.

CONCLUSION OF LAW

A 50 percent evaluation is warranted for PTSD for the period from
April 29, 1998 to the present time. 38 U.S.C.A. 1155, 5103, 5103A,
5107(a) (West 1991 & Supp. 2001); 38 C.F.R. 3.321(b)(1), 4.125,
4.130, Diagnostic Code 9411 (2001);

- 2 -

66 Fed.Reg. 45620 (2001) (to be codified, in pertinent part, at 38
C.F.R. 3.102, 3.159, 3.326).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background.

The veteran's representative presented a claim of entitlement to
service connection for PTSD on April 29, 1998. Historically, the
evidence shows that the veteran was awarded the Combat
Infantryman's Badge for combat service in the Korean War.

In September 1965, the RO denied the veteran's claim of entitlement
to service connection for a psychiatric disability. The Board
affirmed the RO's decision in February 1966. In September 1976, the
RO determined that the veteran had failed to submit the requisite
new and material evidence required to reopen his claim of
entitlement to service connection for a psychiatric disability.

In a November 1979 letter addressed to the veteran's congressman,
the appellant claimed that during the Korean War he suffered with
"nervous trouble (shell shock)" that exacerbated his epileptic
condition. The RO responded that month that, based on the evidence
of record, reconsideration of the veteran's claim would not be
undertaken without the presentation of new and material evidence.

In February 1989, the RO informed the veteran that they had again
denied a claim of entitlement to service connection for a nervous
disorder.

The veteran submitted a claim for entitlement to service connection
for PTSD that was dated on April 29, 1998. He alleged having PTSD
as a result of his combat experiences in 1951. He claimed that he
suffered symptoms which included trouble becoming emotionally close
to people, nightmares and flashbacks, startle response, periodic
extreme anger "at times", feeling smothered by other people, and
not wanting to talk, and the need to be alone every year on
Halloween Day.

3 -

At a September 1998 PTSD examination the veteran reported having
recurrent dreams of being shelled, and flashbacks of his stressful
experiences soon after awakening from his dreams. He reported
recurrent intrusive memories of his war service and extreme startle
response or chills with unexpected noises. The veteran reported
avoidance of thoughts, conversations, and movies that would remind
him of Korea. In addition, he had diminished interest in
activities, feelings of detachment from others, and a sense of a
foreshortened future. He claimed that he had trouble sleeping at
night because no one was on guard, resulting in him sleeping mostly
during the day when his spouse was awake. He also claimed that at
times he would lock himself into his bedroom. He also complained of
hypervigilance and outbursts of anger, especially whenever someone
brought up the subject of the Korean War. Psychological testing
could not be performed due to the veteran's lack of education and
inability to read.

On examination, the veteran was cooperative and arrived on time. He
was casually dressed and well-groomed. There were no gross motor
disturbances. His speech was coherent, modulated, and relevant,
however, his articulation was at times slightly difficult to
understand. He was oriented and his memory was intact. The
veteran's intelligence was estimated to be low average. His mood
appeared depressed and anxious, and his affect was consistent with
his mood. The veteran's form of thought was logical and goal
oriented, however, when Korean War experiences were discussed, he
became uneasy and tense. There was no indication of suicidal
ideation or evidence of psychotic thought process. The diagnosis
was chronic PTSD and dysthymic disorder. His global assessment of
functioning was 40, which the examiner defined as "major impairment
in several areas of functioning."

In a substantive appeal of November 1998, the representative argued
that the veteran's psychiatric disability had been misdiagnosed for
many years after his separation from the military. It was argued
that the psychiatric disability should have been associated with
his traumatic war experiences and not due to either personality
disorder or mental retardation. The representative contended that
the

- 4 -

September 1998 VA examiner's finding of "low average" intelligence
specifically ruled out the existence of "borderline retardation."
It was alleged that the veteran's hesitancy in his speech and heavy
southern accent was misidentified as retardation. Finally, the
representative contended that the veteran's PTSD had left him
totally disabled and that it was literally impossible to separate
the symptomatology of his PTSD from any other mental disorder.

In a separately filed VA Form 646 of December 1998, the
representative argued that a 30 percent evaluation was inconsistent
with the latest GAF score of 40.

A May 1999 VA psychiatric evaluation noted complaints of nervous
spells and shaking, and being unable to be around crowds. While he
acknowledged that he attended church sometimes, he disliked the
crowd. The veteran claimed that he last worked twenty years ago in
furniture manufacturing. He denied doing anything for recreation,
but acknowledged that the reason for this was due to pain in his
legs. It was indicated by the veteran that during the 1960's he
would become frightened around other people, but was less
frightened nowadays. He also alleged that he had been frightened in
his own home, but this problem had resolved and he currently felt
comfortable at home. He complained of sleeplessness, and indicated
that he felt more comfortable sleeping during the day when he knew
his spouse was awake. The veteran noted that he was now living with
his second spouse.

During the interview, it was noted that the veteran seemed quite
calm when discussing casualties suffered by his gun crew during the
Korean War. However, he became more descriptive and briefly
squirmed in his chair when discussing the incoming artillery and
mortar fire. He claimed that he never had nor wanted to talk about
his combat experiences. The psychologist diagnosed PTSD.

An outpatient record of August 1999 indicated that considering all
of the veteran's physical and psychiatric disabilities, he was
doing fairly well. The veteran was noted to have a sense of humor,
but was expecting to die "any day." In December 1999, the veteran
reported continued problems sleeping. It was noted that the veteran
related well and lightened up some as time passed. The veteran was
able to

5 -

laugh during the interview. In June 2000, it was noted that the
veteran acknowledged that his medication was helping, but still
felt "bad." He was reported to be "on edge"

The veteran's Social Security Administration (SSA) records were
received in July 2000. These reveal that he has been receiving
benefits effective from July 1977 due to a mental deficiency (low
IQ) and coronary artery disease.

At a May 2001 VA psychological evaluation the veteran reported that
he had worked in the furniture industry, but the longest he stayed
in one position was for five years. He reported difficulty
maintaining jobs because of his nerves and his physical ailments,
and that he had not worked since 1977 when he developed a low back
disorder. The veteran did, however, claim that his hypervigilance
and startle response caused employment difficulties. The veteran
reported being married twice; the first marriage lasting for 31
years. He also described having a good relationship with his
current spouse, to whom he had been married to since 1994, and
having an adequate relationship with his two grown children. The
veteran also indicated that he saw his two grown step children on
a regular basis and had a good relationship with them. The veteran
indicated, however, that he and his spouse had little social life
and he preferred to stay at home. He noted that he had little
contact with his siblings. The veteran claimed that he felt
uncomfortable around many people, but he conceded that his various
physical disabilities impeded his involvement in social activities.
He denied any current use of alcohol or drugs, but the examiner
noted the veteran was on prescribed medication to include
tranquilizers.

The veteran's complaints in May 2001 were hypersensitivity,
hypervigilance, avoidance through withdrawal, and arousal. He
indicated that he could not sleep at night, had bad nerves, and
shook a lot. The veteran asserted that he did not want anyone to
"mess with him" and he was afraid that he would hurt someone. He
claimed that he had dreams about his experiences in Korea. The
veteran noted that he had problems with memory and concentration,
but attributed these problems with

6 -

old age. He asserted that he avoided situations that distressed and
reminded him of his wartime experiences.

On examination, the veteran arrived on time and was cooperative. He
was casually dressed and appropriately groomed. The veteran was
talkative, open, friendly, and appeared at ease during the
interview. His thoughts were logical, relevant, and goal oriented
without any evidence of an organic impairment. His conversation,
understanding, and explanation of situations were very simplistic
and concrete due to his limited intellectual capabilities such as
a low IQ. The veteran's mood was euthymic and his affect was
appropriate, and no remarkable changes were noted in affect when
discussing his wartime experiences, that is, he was appropriately
serious but not emotional. There was no evidence of paranoid
thinking or actual hallucinations. He denied suicidal or homicidal
ideation. It was noted by the examiner that administering
psychological tests was difficult due to the veteran's inability to
read or write and his low intellectual ability. After noting the
veteran's limited intellectual capabilities and his history of
seizure disorder, the examiner commented:

[The veteran] is likely to transform his psychological distress
into physical problems which are also more readily understandable
to him. However, these defenses are brittle at best and are
inadequate in containing severe emotional distress which then
results in exacerbation of his depression and anxiety.

The diagnoses were chronic PTSD, chronic dysthymia, and mild mental
retardation. A GAF score of 60 was assigned.

At a May 2001 VA psychiatric examination the veteran related
similar symptoms as reported during psychological testing. As the
examiner found the veteran to be a very poor historian, he
interviewed the veteran's son who was present at the examination.
The son claimed that the veteran could not be around people and
spent all of his time at home by himself. It was noted that the
veteran would not go

- 7 -

out with anyone, even to go shopping or visit others. The son
asserted that the veteran had not worked in years due to his
psychiatric problems. He claimed when he was growing up his father
was always very nervous and had great difficulties. It was noted
that the veteran could not watch any war or action shows on
television or at the movies.

On examination, the veteran was neatly groomed and dressed. He was
pleasant, cooperative, and polite. The veteran did not exaggerate
his symptoms and was not negative. His vocabulary was good and
without pressured speech, flight of ideas, and loose associations.
His speech was goal-directed, but the veteran did not elaborate on
anything. There were no hallucinations, delusions, or ideas of
reference. He was not paranoid, suicidal, or homicidal. The veteran
had moderate to moderately severe anxiety, and moderate depression
and psychomotor retardation. He was oriented and alert with fair
memory and judgment. His insight and coping skills were poor. The
diagnosis was PTSD, and the GAF assigned was 60.

The psychiatric examiner of May 2001 provided an addendum to his
report in June 2001. He indicated that he had reviewed the
veteran's medical history in his claims file and the psychological
testing of May 2001. He felt that the psychiatric symptoms
evidenced by the veteran as early as the early 1960's were the
result of an unrecognized PTSD. The physician opined that he found
no secondary diagnosis and attributed all of the veteran's
psychiatric symptoms to his PTSD. He added mild mental retardation
to his diagnosis.

II. Analysis

Initially, the Board is satisfied that all relevant facts have been
properly developed and no further assistance to the veteran is
required in order to comply with the duty to assist. See 38 U.S.C 
 5103, 5103A, 5107. This has included requesting pertinent evidence
from the veteran and other identified sources. The veteran has not
requested a hearing before VA.

8 -

VA has obtained all pertinent medical records identified by the
veteran regarding the treatment of his psychiatric disability. This
has included private treatment, SSA, and VA treatment records. All
identified VA facilities have been contacted and all available
records have been incorporated into the claims file. VA has
conducted multiple compensation examinations in recent years which
have discussed the veteran's psychiatric disability and its
symptomatology. The May 2001 examiners have indicated that a review
of the medical history was conducted and have provided sufficient
evidence regarding any increased symptomatology, and what
symptomatology is attributed to the service-connected PTSD. These
examinations are adequate for VA purposes as the opinions were
based on an examination of the veteran and a review of his medical
history. See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994). Thus,
the remand instructions of October 1999 have been complied with and
no further development is required. See Stegall v. West, 11 Vet.
App. 268 (1998).

While the provisions of the Veterans Claims Assistance Act of 2000,
Pub. L. No. 106-475, 114 Stat. 2096, 2097-98 (2000) (VCAA) became
effective in 2000, the record is clear that the RO and the Board
have made substantial attempts to assist the veteran in this case
that are in compliance with the provisions of VCAA. This includes
obtaining the medical records discussed above, VA examinations that
elicited opinions regarding the severity of the veteran's
disability, providing the appellant and his representative with the
opportunity for a hearing, and providing them with the applicable
laws/regulations (to include the provisions of 38 C.F.R.
3.321(b)(1)) and the reasons/bases for its denial in the statement
of the case (SOC) of November 1998 and subsequent SSOC. Further,
the veteran and his representative were notified by letter of March
2001 about the enactment of the VCAA, the evidence it had obtained,
and the evidence that the veteran should submit. It is noted that
some treatment records identified by the veteran have not been
obtained, but in each of these circumstances the source of the
records indicated that they were no longer available. Based on
these facts, the Board determines that no reasonable possibility
exists that further assistance would aid in the substantiation of
the veteran's claim. See 38 U.S.C.A. 5103A. In addition, as the
veteran and his representative have been provided with the
opportunity to present

9 -

evidence and arguments on his behalf, and availed themselves of
those opportunities, appellate review is appropriate at this time.
See Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran's claim for a higher evaluation for PTSD is an original
claim that was placed in appellate status by a Notice of
Disagreement (NOD) expressing disagreement with an initial rating
award. As such, separate ratings can be assigned for separate
periods of time based on the facts found-a practice known as
"staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999).

Under the applicable criteria, disability evaluations are
determined by the application of a schedule of ratings, which is
based on average impairment of earning capacity. 38 U.S.C.A. 1155.
Separate diagnostic codes identify the various disabilities. VA has
a duty to acknowledge and consider all regulations which are
potentially applicable through the assertions and issues raised in
the record, and to explain the reasons and bases for its
conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Under Diagnostic Code 9411, 38 C.F.R. 4.130 a 30 percent rating is
warranted where there is occupational and social impairment with
occasional decrease in work efficiency and intermittent periods of
inability to perform occupational tasks (although generally
functioning satisfactorily, with routine behavior, self-care, and
normal conversation), due to such symptoms as: depressed mood,
anxiety, suspiciousness, panic attacks (weekly or less often),
chronic sleep impairment, mild memory loss (such as forgetting
names, directions, recent events). A 50 percent rating is for
consideration where there is occupational and social impairment
with reduced reliability and productivity due to such symptoms as:
flattened affect; circumstantial, circumlocutory or stereotyped
speech; panic attacks more than once a week; difficulty in
understanding complex commands; impairment- of short- and long-term
memory (e.g., retention of only highly learned material, forgetting
to complete tasks); impaired judgment; impaired abstract thinking;
disturbances of motivation and mood; difficulty in establishing and
maintaining effective work and social relationships. Finally, a 70
percent evaluation is warranted where there is

10-

occupational and social impairment with deficiencies in most areas,
such as work, school, family relations, judgment, thinking, or
mood, due to such symptoms as: suicidal ideation; obsessed rituals
which interfere with routine activities; intermittently illogical,
obscure, or irrelevant speech; near-continuous panic or depression
affecting the ability to function independently, appropriately and
effectively; impaired impulse control (such as unprovoked
irritability with periods of violence); spatial disorientation;
neglect of personal appearance and hygiene; difficulty in adapting
to stressful circumstances (including work or a worklike setting);
inability to establish and maintain effective relationships.

Finally, a GAF score is a scale reflecting the "psychological,
social, and occupational functioning on a hypothetical continuum of
mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267
quoting the American Psychiatric ASSOCIATION's DIAGNOSTIC AND
STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.) (DSM-IV).

In this case, the veteran has not reported that receiving private
inpatient or outpatient treatment for PTSD since the date of his
claim. Thus, the only objective medical evidence on the status of
his symptomatology in recent years is his VA psychiatric
examinations and treatment records. Those records, however, reveal
that the veteran suffers from frequent nightmares, flashbacks, and
intrusive thoughts of his wartime experiences. He is hypervigilant
and withdrawn from others. He has trouble sleeping. He avoids
stimuli that reminds him of his wartime experiences, has a
foreshortened sense of his future, and experiences outbursts of
anger. His only significant contact with others is his relationship
with his spouse and children. While the evidence shows that the
veteran is oriented, alert, goal directed and without suicidal or
homicidal ideation, the appellant still suffers from PTSD related
depression and anxiety, and the history indicates that these
symptoms have had a significant impact on his life.

While the examiners of May 2001 noted GAF scores of 60, his
examiner of September 1998 noted a GAF score of 40. According to
the DSM-IV, a score of 60 denotes a moderate level of
symptomatology and a score of 40 denotes a major

impairment of functioning. Looking, however, to the description
noted by the examiners in May 2001, especially the description
provided by the psychologist, the veteran's symptoms appear to be
more than moderate in degree. Indeed, the psychologist opined that
the veteran had exacerbations of his depression and anxiety during
periods of "severe" emotional distress. Accordingly, after
resolving reasonable doubt in the veteran's favor, the Board finds
that a 50 percent evaluation is warranted for the veteran's PTSD
from April 29, 1998.

The medical evidence does not, however, support an evaluation of 70
percent disabling. Since April 29, 1998, the medical examinations
show that the veteran does not suffer with suicidal ideation;
obsessional rituals which interfere with routine activities;
intermittently illogical, obscure, or irrelevant speech; near-
continuous panic affecting the ability to function independently,
appropriately and effectively; spatial disorientation; or neglect
of personal appearance and hygiene.

While the veteran has indicated that he has outbursts of anger,
these outbursts appear to only happen when someone tries to discuss
his wartime experiences with him. Moreover, the psychologist in May
2001 noted that the veteran was able to discuss his wartime
experiences if an appropriate interrelational contact had been
established. The veteran does experience depression, however, based
on the psychologist's opinion of May 2001, this symptom only
becomes severe during periods exacerbation under emotional
distress. The veteran does have difficulty adapting to stressful
circumstances; however, his inability to work has also clearly been
attributed to his physical disabilities. The veteran does not
appear to have any social contact outside of his current spouse and
children. Still, he has a good relationship with his current spouse
and children, as well as with his step-children. Finally, the GAF
scores of May 2001 indicate that the veteran is able to maintain
reduced levels of symptomatology at least part of the time.
Therefore, the preponderance of the medical and lay evidence is
against an evaluation in excess of 50 percent.

According to the October 2001 supplemental statement of the case
the RO considered whether the veteran's psychiatric disability
should be considered for an

12 -

extra-schedular evaluation under the provisions of 38 C.F.R.
3.321(b)(1). That regulation provides that in an exceptional case
where the schedular evaluations are found to be inadequate, the
Under Secretary for Benefits or the Director, Compensation and
Pension Service, upon field station submission, is authorized to
approve an extra-schedular evaluation commensurate with the average
earning capacity impairment due exclusively to the service-
connected disability or disabilities. The governing norm in these
exceptional cases is a finding that the case presents such an
exceptional or unusual disability picture with such related factors
as marked interference with employment or frequent periods of
hospitalization as to render impractical the application of the
regular schedular standards.

The medical evidence indicates that the veteran has not been
hospitalized for his psychiatric disability since the mid-1980's.
According to the veteran and the SSA decision he is unable to work.
Both the medical evidence and the SSA findings indicate, however,
that this inability is primarily the result of the veteran's
multiple serious physical disabilities, and his nonservice
connected low intelligence. The veteran himself acknowledges that
he only quit working after he developed a low back disability in
the late 1970's. Thus, the Board finds no basis under the criteria
of 38 C.F.R. 3.321(b)(1) to refer the veteran's claim for an extra-
schedular evaluation.

In reaching this decision the Board considered the doctrine of
reasonable doubt, however, as the preponderance of the evidence is
against any claim for a rating in excess of 50 percent, the
doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App.
49 (1990).

13 -

ORDER

A 50 percent evaluation for PTSD from April 29, 1998 to the present
time is granted subject to the laws and regulations governing the
payment of monetary benefits.

DEREK R. BROWN 
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

 These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel.

 In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 14 -



